 



Exhibit 10.9
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 (the “Amendment”) to the Employment Agreement (the
“Agreement”), dated March 10, 2005, by and between The Houston Exploration
Company, a Delaware corporation (the “Company”) and John E. Bergeron (the
“Executive”) is made this 24th day of October, 2006.
WITNESSETH:
     WHEREAS, the Company and the Executive have previously entered into the
Agreement.
     WHEREAS, the Company and the Executive now wish to amend the Agreement to
help ensure compliance with Section 409A of the Internal Revenue Code of 1986,
as amended.
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants,
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
     Section 1. Amendments. The Company and the Executive hereby amend the
Agreement to add the following new Section 20:
     “20. Compliance with Section 409A of the Code.
     (a) Notwithstanding any provision of the Agreement to the contrary and
except as provided by this clause (a), if the Executive is a “specified
employee” as defined under Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended or any regulations or Treasury guidance promulgated
thereunder, the Executive shall not be entitled to any payments or benefits in
the nature of non-qualified deferred compensation within the meaning of
Section 409A (“Deferred Compensation”) and the Company shall not pay or provide
such Deferred Compensation, upon a separation of his service until the earlier
of: (i) the date which is six (6) months after the Executive’s separation from
service for any reason other than death or (ii) the date of his death (the
“Payment Date”). The provisions of this Section 20(a) shall apply only if
necessary to avoid the imposition of taxes and penalties under Section 409A
relating to the payment of non-qualified deferred compensation to specified
employees upon their separation from service. The determination of whether
Section 409A is deemed to apply to the payment of any amounts hereunder shall be
made in good faith by the Company after consultation with and advice from its
legal or accounting advisors and after consulting with the Executive. If this
Section 20(a) becomes applicable such that the payment of Deferred Compensation
is delayed, any payments that are so delayed shall accrue interest, from the
date of a separation of service through the Payment Date, at the “prime rate” as
reported in the Wall Street Journal (or such other nationally recognized source
if no such rate

 



--------------------------------------------------------------------------------



 



is then available) on the date of such separation (or the first business day
following such date if such separation does not occur on a business day) and
shall be paid in a lump sum on the Payment Date.
     (b) If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A, the Company shall, after
promptly consulting with and receiving the approval of the Executive (which
shall not be unreasonably withheld), reform such provision; provided that, the
Company agrees (both in the application of this subsection (b) and the above
subsection (a)) to maintain, to the maximum extent practicable, the original
intent and economic benefit to the Executive of the applicable provision without
violating the provisions of Section 409A.
     (c) This Section 20 shall survive any termination of this Agreement.”
     Section 2. Defined Terms. Except as otherwise expressly provided herein,
any capitalized term used in this Amendment that is not defined herein has the
meaning ascribed to such term in the Agreement.
     Section 3. No Other Amendment. Except as otherwise expressly provided in
this Amendment, all terms, conditions and provisions of the Agreement are hereby
ratified and remain in full force and effect.
     Section 4. Governing Law. This Amendment shall in all respects be construed
according to the internal laws of the State of Texas. Venue and jurisdiction of
any action relating to the Amendment shall lie in Harris County, Texas.
     Section 5. Entire Agreement. This Amendment, together with the Agreement,
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein. No modification of or amendment to this Amendment, nor
any waiver of any rights under this Amendment, shall be effective unless given
in a writing signed by the party to be charged.
     Section 6. Counterparts. This Amendment may be executed originally or by
facsimile signature, in multiple counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument.

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date set forth above.

                  THE HOUSTON EXPLORATION COMPANY    
 
           
 
  By:   /s/ Roger B. Rice    
 
           
 
  Name:   Roger B. Rice    
 
  Title:   Senior Vice President — Administration    
 
                EXECUTIVE    
 
                /s/ John E. Bergeron                   John E. Bergeron    

 